DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2021 has been entered.


Response to Amendment
This communication is responsive to the applicant's amendment and RCE both filed on 03/15/2021.  The applicant(s) amended claims 1 and 11 (see the amendment: pages 2-7).

Response to Arguments
Applicant's arguments filed on 03/15/2021 with respect to the claim rejection under 35 USC 103, have been fully considered but are moot in view of new ground(s) of rejection, since the amended claims introduce new issue and/or change the scope of the claims. Accordingly, response to the applicant’s arguments (see Remarks: pages 8-9) based on the newly amended 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3, 6-11, 13-15 and 18 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, it recites the limitation “…the already-clarified content”.  There is insufficient antecedent basis for this limitation in the claim. 
Claims 3, 6-11, 13-15 and 18, rejection is based on the same reason described for claim 1, because the claims recite/include/inherit the same/similar problematic limitation(s) as claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 6-11, 13-15 and 18 are rejected under 35 U.S.C. 102 (a) (1) as anticipated by SOLOMON et al. (US 2018/0233141) hereinafter referenced as SOLOMON.
As per claim 1, as best understood in view of claim rejection under 35 USC 112 (b), see above, SOLOMON discloses ‘intelligent assistant with intent-based information resolution’ (title) providing a ‘method for use with a computing device’, comprising:

determining (or parsing) a pre-stored (‘stored’) task template (read on a ‘intent template’ or ‘commitment intent template’) matched (or ‘mapping’) with the demand of the user (as stated above, also read on ‘user input’), (p3, p278, p285, also see p62-p64);
 matching (or mapping) the demand of the user with a necessary slot (read on  the ‘slot’ representing ‘required information’, i.e. not being an ‘optional slot’ that ‘need not be filled’) in the matched task template (same as stated above), (p3, p278, p285, also see p62-p64); and 
in a case that the user's demand lacks content (read on ‘missing information’ or ‘information present with unresolved ambiguity’) of the necessary slot, executing a step of obtaining (such as by ‘attempting to fill the slot with missing slot information based upon implicit knowledge…and other context information…’ or ‘receiving a user response to the missing information query’ presented ‘to the user to fill the slot’ by the system) the content of the necessary slot, to obtain the content of the necessary slot, wherein the obtained content of the necessary slot comprises content of a first-class necessary slot (read on ‘explicitly missing information’ for ‘a particular slot’), and the content of the first-class necessary slot is content (corresponding to ‘required information’) of the necessary slot that must be provided (‘required’) by the user, (p3, p62-p64, p104-p105, also see p115-p116, p278 and Figs. 6A and 23, blocks 336 and 1818);
wherein the task template is a template generated in advance (read on ‘stored or programmatically generated by the system’) according to information required (i.e. ‘required information’) for activating (read on triggering or ‘carried out’) a task operation (read on 
wherein the step of obtaining the content of the necessary slot comprises (same above): 
executing a step of clarifying (or querying and/or collecting) the content of the first-class necessary slot (same above), (p3, p81-p82, p88-p89) including the following steps: 
generating interaction data (such as ‘querying user’) for clarifying the content of the first-class necessary slot according to a preset clarification rule (read on when determining ‘explicitly missing information’ such as ‘the phrase constitutes a grammatically incomplete sentence’ and/or ‘the ambiguity cannot be presently resolved’), and providing the interaction data to the user (‘querying user’ for ‘additional user , input’); and obtaining (‘collect’) an input of the user (such as ‘spoken utterance’ regarding ‘the missing information’), to determine the content of the first-class necessary slot according to the input of the user (same above), (p3, p62-p65, p81-p82, p88-p89, p104-109);
during execution of the step of clarifying the content of the first-class necessary slot (same/similar as stated above), in a case that the demand of the user is to query (‘asking’) for the already-clarified content (read on ‘information present with any ambiguity resolved’/‘clarified’, or at least one piece/word in/of ‘the required information for the user’s fight’ that has been corrected so as to ark user to confirm) of the first-class necessary slot (same), inform (read on presenting/outputting ‘message’/‘notification’/‘information’ including the above resolved/ clarified/corrected information asking for confirmation, in a broad sense) the user of the already-
As per claim 6 (depending on claim 1), SOLOMON in view EBAUGH further discloses “in a case that the demand of the user lacks content of a second-class necessary slot (read on ‘implicitly missing information’ for ‘a particular slot’ and/or slot containing ‘anaphor’, ‘anaphor’, or ‘deictic expression’) acquiring the content of the second-class necessary slot locally (such as given certain ‘context’) from a user-used terminal (‘computing device’); wherein the content of the second-class necessary slot is content of the necessary slot that is locally acquirable (read on the slot content having a ‘particular ambiguity’ resolved by using ‘the context’ and ‘without querying the user for additional input’) from the user-used terminal (same as stated above)”, (SOLOMON: p3, p96-p100, p108-p109).
As per claim 7 (depending on claim 6), SOLOMON in view EBAUGH further discloses “wherein in a case that the step of acquiring the content of the second-class necessary slot locally from the user-used terminal fails (read on the slot content having a ‘particular ambiguity’ that cannot be resolved ‘without querying the user for additional input’), the method further comprises the following steps: generating interaction data for clarifying the content of the second-class necessary slot according to a preset clarification rule, and providing the interaction data to the user; and obtaining the voice of the user, to determine the content of the second-class necessary slot according to the user's voice (same/similar as stated for claim 2, see above)”, (SOLOMON: p3, p89, p98, p105-p106).
As per claim 8 (depending on claim 6), SOLOMON in view EBAUGH further discloses “in a case that the demand of the user includes content of all necessary slots, executing the task operation (carryout  ‘action’) corresponding to the task template (same/similar as stated for claim or within a preset time period after completion of the activation of the task operation, in a case that the demand of the user is to modify content (such as ‘to modify the previously-established commitment’ or ‘to modify a trigger or add  another trigger to an action’) of any one of the second-class necessary slots, activating the task operation corresponding to the task template after modification; wherein each task template corresponds to one task operation” (SOLOMON: p62-p65, p120-p122). 
As per claim 9 (depending on claim 1), SOLOMON in view EBAUGH further discloses “in a case that the demand of the user includes content of all necessary slots, activating the task operation (‘triggers’ or ‘carried out’ the ‘action’) corresponding to the task template (such as the ‘intent template’ associated with one of ‘user commands’ or a identified ‘action’); wherein each task template corresponds to one task operation” (SOLOMON: p3, p62-p65). 
As per claim 10 (depending on claim 9), SOLOMON in view EBAUGH further discloses “…confirming the changing operation with the user, and changing the task operation after the user confirms” (SOLOMON: p293, also Figs. 26A-26B, p293). 
As per claims 11 and 13-15, they recite an apparatus. The rejection is based on the same reason(s) described for claims 1, 3 and 6-7 respectively, because the apparatus and method claims are related as apparatus and method of using the same, with each claimed element's function corresponding to the claimed method step.
As per claim 18, the rejection is based on the same reason described for claim 1, because the claim recites/includes the same/similar limitations as claim 1 (also see SOLOMON: Fig. 27, p295).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI HAN whose telephone number is (571)272-7604.  The examiner can normally be reached on 9-19:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre_Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

QH/qh
May 8, 2021
/QI HAN/Primary Examiner, Art Unit 2659